FILE COPY




                                   No. 07-13-00364-CV


Davie C. Westmoreland d/b/a                  §     From the 361st District Court
Allegheny Casualty Co. Bail Bonds                    of Brazos County
  Appellant                                  §
                                                   March 24, 2015
v.                                           §
                                                   Opinion by Chief Justice Quinn
Rick Starnes d/b/a Starnes &                 §
Associates and Thomas Bevans
 Appellees
                                   J U D G M E N T

       Pursuant to the opinion of the Court dated March 24, 2015, it is ordered,

adjudged and decreed that the judgment of the trial court be affirmed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo